DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Information Disclosure Statement
2.         The information disclosure statements (IDS) were submitted on the following: 11/09/2022. The submissions is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

                                                                   Election/Restrictions
3.	This application contains claims 12-20 drawn to an invention non-elected with traverse in the reply filed on 11/11/2022. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks
Alternate process:
Applicant's election with traverse of claims (1-11) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 09/23/2022.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c) Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claim 2 recites “the first adhesive layer and the second adhesive layer are respectively disposed on entire surfaces of the first substrate and the second substrate”, and claim 3 recites “the first adhesive layer and the second adhesive layer are respectively disposed on partial surfaces of the first substrate and the second substrate”. As noted, both claims 2 and 3 depend on claim 1, it is unclear how the first adhesive layer and the second adhesive layer are respectively disposed at the same time the entire surfaces and on partial surfaces of the first substrate and the second substrate”? In the interest of compact prosecution, the above recitations will be interpreted as the first adhesive layer and the second adhesive layer are respectively disposed on entire surfaces of the first substrate and the second substrate”. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
8.	Claim(s) 1-3, 5-6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi,  US 20180308820 A1, in view of Roy et al., US 2014/0294651 A1.

Claim 1. Joshi discloses a bonding structure (such as the one in fig. 3), comprising: 
-a first substrate (item 110); 
-a second substrate (item 120) disposed opposite to the first substrate; 
-a first adhesive layer (item 112a) disposed on the first substrate; 
-a second adhesive layer (item 122a) disposed on the second substrate and opposite to the first adhesive layer; 
-and a silver feature (item 131 made of Ag, see [0031]) disposed between the first adhesive layer and the second adhesive layer. 
Joshi appears to not specify “wherein the silver feature comprises a silver nano-twinned structure comprising parallel-arranged twin boundaries, wherein the parallel-arranged twin boundaries comprise 90% or more [111] crystal orientation”.
However, [0044] discloses annealing twins are associated with a decrease of the overall interfacial energy or with the reorientation of grain boundaries so as to facilitate dislocation absorption and mobility during recrystallization. Though various explanations have been provided in rationale to the mechanisms by which annealing twins are formed and several models have been proposed, the phenomenon is still incompletely understood. Faults on {111} planes, growth accidents at growing grains or partial dislocations (and repulsion between them leading to lateral growth of faults) by growth accidents on {111} planes steps associated with grain boundary migration are the current thinking. 
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Joshi disclosed the TLP layer comprises a silver nano-twinned structure comprising parallel-arranged twin boundaries, wherein the parallel-arranged twin boundaries comprise 90% or more [111] crystal orientation for its recognized suitability as a silver feature layer, to substantiate the effect of annealing twins in enhancing salient mechanical properties.

Claims 2-3. Joshi discloses the bonding structure as claimed in claim 1, wherein the first adhesive layer and the second adhesive layer are respectively disposed on entire surfaces of the first substrate and the second substrate, and wherein the silver feature is a silver film. This limitation would read the structure of fig. 3 of Joshi.
Claim 5. Joshi discloses the bonding structure as claimed in claim 1, wherein a thickness of the silver feature is at least 3.0 pm. This limitation would read through [0029] wherein is disclosed that the core layer has a thickness between about 75 microns and 125 microns, for example a thickness of 100 microns. The thickness of the outer layers 134 may be between 1 micron and 20 microns. In embodiments, the outer layers 134 each have a thickness between about 2 microns and about 15 microns. 

Claim 6. Joshi discloses the bonding structure as claimed in claim 1, wherein a thickness of the silver nano-twinned structure is at least 2.0 m. This limitation would read through [0029] wherein is disclosed that the core layer has a thickness between about 75 microns and 125 microns, for example a thickness of 100 microns. The thickness of the outer layers 134 may be between 1 micron and 20 microns. In embodiments, the outer layers 134 each have a thickness between about 2 microns and about 15 microns. 
Allowable Subject Matter
9.	Claims 4, 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 4 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein at least 80% of the silver feature is the silver nano-twinned structure. 

(B)	Claim 7 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a distance between the parallel-arranged twin boundaries is between 1 nm and 100 nm. 

(C)	Claim 8 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a thickness of each of the first adhesive layer and the second adhesive layer is 0.01 pm to 0.1 pm. 

(D)	Claim 9 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein each of the first adhesive layer and the second adhesive layer comprises titanium (Ti), chromium (Cr), titanium tungsten (TiW), or a combination thereof. 

(E)	Claim 10 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of , wherein each of the first substrate and the second substrate comprises Si wafer, SiC wafer, GaAs wafer, GaN wafer, or a combination thereof.

(F)	Claim 11 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of further comprising: a transition grain layer between the first adhesive layer and the silver feature and/or between the second adhesive layer and the silver feature.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899